Case: 1:19-cv-05965 Document #: 73-1 Filed: 09/24/20 Page 1 of 15 PageID #:1333




                 EXHIBIT A
11/14/2018    Case:
               Case:1:19-cv-05965
                      1:19-cv-05965
                                  Document
                                    Document    #:#:73-1
                                                      1-1
                                     Nonprofit Explorer     Filed:
                                                             Filed:
                                                        - ALLIANT  09/24/20
                                                                    09/05/19
                                                                  CREDIT UNIONPage
                                                                              -Page   22of
                                                                                Form 990 -of15
                                                                                             15PageID
                                                                                                 PageID#:1334
                                                                                           ProPublica  #:36

                                                                                                                              SIGN UP   DONATE




                     From https://projects.propublica.org/nonpro its. © Copyright 2016 Pro Publica Inc.



Nonproﬁt Explorer
Research Tax-Exempt Organizations




ALLIANT CREDIT UNION
11545 W TOUHY AVE, CHICAGO, IL 60666-5000 | TAX-EXEMPT SINCE OCT. 1964



Full text of "Form 990" for iscal year ending Dec. 2016
Tax returns iled by nonpro it organizations are public records. The Internal Revenue Service releases them in two formats: page images and
raw data in XML. The raw data is more useful, especially to researchers, because it can be extracted and analyzed more easily. The pages below
are a reconstruction of a tax document using raw data from the IRS.

Source: Data and stylesheets from the Internal Revenue Service. E- ile viewer adapted from IRS e-File Viewer by Ben Getson.

← Back to main page for ALLIANT CREDIT UNION                                                                 Form 990




https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                     1/14
11/14/2018            Case:
                       Case:1:19-cv-05965
                              1:19-cv-05965
                                          Document
                                            Document    #:#:73-1
                                                              1-1
                                             Nonprofit Explorer     Filed:
                                                                     Filed:
                                                                - ALLIANT  09/24/20
                                                                            09/05/19
                                                                          CREDIT UNIONPage
                                                                                      -Page   33of
                                                                                        Form 990 -of15
                                                                                                     15PageID
                                                                                                         PageID#:1335
                                                                                                   ProPublica  #:36
 efile Public Visual Render                       ObjectId: 201723189349305877 - Submission: 2017-11-14                                                                                                                                                                                     TIN: XX-XXXXXXX
                                                                                                                                                                                                                                                                                            OMB No. 1545-0047
       990                               Return of Organization Exempt From Income Tax
                                                                                                                                                                                                                                                                                                2016
Form
                                  Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private
                                  foundations)
                                            Do not enter social security numbers on this form as it may be made public.                                                                                                                                                                        Open to Public
Department of the Treasury
                                            Information about Form 990 and its instructions is at www.IRS.gov/form990.
Internal Revenue Service                                                                                                                                                                                                                                                                        Inspection

A    For the 2016 calendar year, or tax year beginning 01-01-2016 , and ending 12-31-2016
                               C Name of organization                                                                                                                                                                                                                     D Employer identification number
B Check if applicable:
                                 ALLIANT CREDIT UNION
     Address change
                                                                                                                                                                                                                                                                              XX-XXXXXXX
     Name change
     Initial return             Doing business as

     Final return/terminated
                                                                                                                                                                                                                                                                          E Telephone number
     Amended return             Number and street (or P.O. box if mail is not delivered to street address)                                                                               Room/suite
                                11545 W Touhy Avenue
     Application pending                                                                                                                                                                                                                                                      (773) 462-2017
                                City or town, state or province, country, and ZIP or foreign postal code
                                Chicago, IL 60666
                                                                                                                                                                                                                                                                          G Gross receipts $ 962,004,228
                               F Name and address of principal officer:                                                                                                                                                      H(a) Is this a group return for
                               David Mooney
                               11545 W Touhy Avenue                                                                                                                                                                               subordinates?                       Yes    No
                               Chicago, IL 60666                                                                                                                                                                             H(b) Are all subordinates
                                                                                                                                                                                                                                  included?                            Yes   No
I    Tax-exempt status:
                                  501(c)(3)          501(c) ( 14 )               (insert no.)                                    4947(a)(1) or                                                       527                          If "No," attach a list. (see instructions)
J    Website:          www.alliantcreditunion.org                                                                                                                                                                            H(c) Group exemption number


                                                                                                                                                                                                                             L Year of formation: 1935                                M State of legal domicile: IL
K Form of organization:            Corporation      Trust               Association                          Other


    Part I            Summary
           1 Briefly describe the organization’s mission or most significant activities:
             Alliant Credit Union operates to benefit members. Alliant Credit Union operates without profit for mutual purpose. We strive to benefit our
             members through higher dividends on savings and lower loan rates.




           2 Check this box
           3 Number of voting members of the governing body (Part VI, line 1a)                                                                                   .               .               .               .           .           .           .            .                        3                          11
           4 Number of independent voting members of the governing body (Part VI, line 1b)                                                                                                                           .           .           .           .            .                    4                          10
           5 Total number of individuals employed in calendar year 2016 (Part V, line 2a)                                                                                                            .               .           .           .           .            .                    5                      504
           6 Total number of volunteers (estimate if necessary)                                          .           .           .           .               .               .               .               .           .           .           .            .           .                6                          10
         7a Total unrelated business revenue from Part VIII, column (C), line 12                                                                                     .               .               .           .            .          .           .            .                        7a                          0
            b Net unrelated business taxable income from Form 990-T, line 34                                                                         .               .               .               .               .           .           .           .            .                    7b                          0
                                                                                                                                                                                                                                                             Prior Year                         Current Year
           8 Contributions and grants (Part VIII, line 1h)                           .       .               .           .           .           .               .               .               .                                                                                     0                               0
           9 Program service revenue (Part VIII, line 2g)                            .       .               .           .           .           .               .               .               .                                                                        176,543,111                  229,724,678
         10 Investment income (Part VIII, column (A), lines 3, 4, and 7d )                                                                   .               .               .               .                                                                                36,687,292                 43,989,556
         11 Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e)                                                                                                                                                                                          19,906,827                   1,536,198
         12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line 12)                                                                                                                                                                              233,137,230                  275,250,432

         13 Grants and similar amounts paid (Part IX, column (A), lines 1–3 ) .                                                                                      .               .                                                                                           15,250                        15,250
         14 Benefits paid to or for members (Part IX, column (A), line 4) .                                                                      .               .               .               .                                                                                     0                               0
         15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5–10)                                                                                                                                                                                 51,870,348                 54,291,648
         16a Professional fundraising fees (Part IX, column (A), line 11e)                                                           .           .               .               .               .                                                                                     0                               0
            b Total fundraising expenses (Part IX, column (D), line 25)                          0
         17 Other expenses (Part IX, column (A), lines 11a–11d, 11f–24e) .                                                                               .               .               .                                                                                130,811,544                  163,720,968
         18 Total expenses. Add lines 13–17 (must equal Part IX, column (A), line 25)                                                                                                                                                                                     182,697,142                  218,027,866
         19 Revenue less expenses. Subtract line 18 from line 12 .                                                       .           .           .               .               .               .                                                                            50,440,088                 57,222,566
                                                                                                                                                                                                                                     Beginning of Current Year                                   End of Year


         20 Total assets (Part X, line 16) .                .       .        .       .       .           .           .           .           .               .               .               .                                                                        8,673,603,669                  9,508,907,870
         21 Total liabilities (Part X, line 26) .               .        .       .       .           .           .           .           .               .               .               .               .                                                            7,710,329,766                  8,488,276,405
         22 Net assets or fund balances. Subtract line 21 from line 20 .                                                                 .           .               .               .                                                                                    963,273,903                1,020,631,465
    Part II           Signature Block
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my
knowledge and belief, it is true, correct, and complete. Declaration of preparer (other than officer) is based on all information of which preparer has
any knowledge
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                                                               2/14
11/14/2018         Case:
                    Case:1:19-cv-05965
                           1:19-cv-05965
                                       Document
                                         Document    #:#:73-1
                                                           1-1
                                          Nonprofit Explorer     Filed:
                                                                  Filed:
                                                             - ALLIANT  09/24/20
                                                                         09/05/19
                                                                       CREDIT UNIONPage
                                                                                   -Page   44of
                                                                                     Form 990 -of15
                                                                                                  15PageID
                                                                                                      PageID#:1336
                                                                                                ProPublica  #:36
any knowledge.
                                                                                                                                                                                                  2017-11-13
                   Signature of officer                                                                                                                                                           Date
Sign
Here               Kevin Devlin Vice President of Accounting
                   Type or print name and title

                          Print/Type preparer's name                                      Preparer's signature                                                        Date                                                            PTIN
                                                                                                                                                                                              Check       if
Paid                                                                                                                                                                                          self-employed

Preparer                  Firm's name                                                                                                                                                         Firm's EIN
                          Firm's address                                                                                                                                                      Phone no.
Use Only

May the IRS discuss this return with the preparer shown above? (see instructions)                                                                 .       .       .       .       .       .           .           .           .       .           Yes         No
For Paperwork Reduction Act Notice, see the separate instructions.                                                                                                                Cat. No. 11282Y                                                     Form 990 (2016)


                                                                                                                          Page 2

Form 990 (2016)                                                                                                                                                                                                                                                           Page 2
 Part III       Statement of Program Service Accomplishments
                 Check if Schedule O contains a response or note to any line in this Part III                                                                 .       .       .       .       .           .           .           .       .   .   .     .     .       .
 1       Briefly describe the organization’s mission:
Alliant Credit Union operates to benefit members. Alliant Credit Union operates without profit for mutual purpose. We strive to benefit our members
through higher dividends on savings and lower loan rates.




 2       Did the organization undertake any significant program services during the year which were not listed on
         the prior Form 990 or 990-EZ?                .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .           .           .           .                   Yes             No
         If "Yes," describe these new services on Schedule O.
 3       Did the organization cease conducting, or make significant changes in how it conducts, any program
         services?    .     .    .   .     .      .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .       .           .           .           .       .                     Yes           No
         If "Yes," describe these changes on Schedule O.
 4       Describe the organization’s program service accomplishments for each of its three largest program services, as measured by expenses.
         Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others, the total expenses,
         and revenue, if any, for each program service reported.


 4a       (Code:                               ) (Expenses $                                                      including grants of $                                                           ) (Revenue $                                                    )
          Lending Services - We offer various credit solutions at reasonable rates of interest. Including 1st and 2nd mortgage, consumer loans, student loans, credit cards,
          personal loans and business loans.


 4b       (Code:                               ) (Expenses $                                                      including grants of $                                                           ) (Revenue $                                                    )
          Deposit products - We offer numerous deposit products at a higher than average interest rate including checking, savings, certificate of deposits, custodial accounts,
          and health savings accounts.


 4c       (Code:                               ) (Expenses $                                                      including grants of $                                                           ) (Revenue $                                                    )
          Investment Services - Full service financial advisory program offering members retirement, insurance, and investments services.


 4d       Other program services (Describe in Schedule O.)
          (Expenses $                                         0           including grants of $                                                                   0 ) (Revenue $                                                                      0)
 4e       Total program service expenses                                                                          0
                                                                                                                                                                                                                                                        Form 990 (2016)


                                                                                                                          Page 3

Form 990 (2016)                                                                                                                                                                                                                                                           Page 3
 Part IV        Checklist of Required Schedules
                                                                                                                                                                                                                                                            Yes           No
     1   Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)? If "Yes," complete                                                                                                                                           No
         Schedule A .      .   .   .  .    .   .   .  .   .    .  .   .   .   .   .  .   .    .   .  .                                                                                                                                            1

     2   Is the organization required to complete Schedule B, Schedule of Contributors (see instructions)?                                                                                        .           .           .                       2                       No
     3   Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to candidates                                                                                                                         Yes
         for public office? If "Yes," complete Schedule C, Part I      .  .   .   .    .   .  .    .   .    .  .    .   .                                                                                                                         3

     4   Section 501(c)(3) organizations.
         Did the organization engage in lobbying activities, or have a section 501(h) election in effect during the tax year?
         If "Yes," complete Schedule C, Part II .    .    .   .   .   .   .   .  .   .   .    .   .   .                                                                                                                                           4

     5   Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues,
         assessments, or similar amounts as defined in Revenue Procedure 98-19?
         If "Yes," complete Schedule C, Part III .    .   .   .   .   .   .   .  .    .   .   .   .   . .   .   .                                                                                                                                 5                       No

https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                       3/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document    #:#:73-1
                                                       1-1
                                      Nonprofit Explorer     Filed:
                                                              Filed:
                                                         - ALLIANT  09/24/20
                                                                     09/05/19
                                                                   CREDIT UNIONPage
                                                                               -Page   55of
                                                                                 Form 990 -of15
                                                                                              15PageID
                                                                                                  PageID#:1337
                                                                                            ProPublica  #:36
  6    Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right
       to provide advice on the distribution or investment of amounts in such funds or accounts?
       If "Yes," complete Schedule D, Part I .      .  .   .   .  .  .    .   .  .   .   .   .   .  .   .  .   .                                                       No
                                                                                                                                                        6
  7    Did the organization receive or hold a conservation easement, including easements to preserve open space,
       the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part II . .  .                                      7              No

  8    Did the organization maintain collections of works of art, historical treasures, or other similar assets?
       If "Yes," complete Schedule D, Part III .     .  .    .   .    .   .    .  .   .    .  .    .                                                    8              No

  9    Did the organization report an amount in Part X, line 21 for escrow or custodial account liability; serve as a custodian
       for amounts not listed in Part X; or provide credit counseling, debt management, credit repair, or debt negotiation
                                                                                                                                                        9       Yes
       services?If "Yes," complete Schedule D, Part IV       .   .   .   .   .  .  .    .   .  .    .    .    .  .

 10    Did the organization, directly or through a related organization, hold assets in temporarily restricted endowments,                              10             No
       permanent endowments, or quasi-endowments? If "Yes," complete Schedule D, Part V .             .    .   .  .  .

 11    If the organization’s answer to any of the following questions is "Yes," then complete Schedule D, Parts VI, VII, VIII, IX,
       or X as applicable.
   a Did the organization report an amount for land, buildings, and equipment in Part X, line 10?
                                                                                                                                                        11a     Yes
     If "Yes," complete Schedule D, Part VI.     .   .   .   .   .   .  .  .    .   .   .    .  .           .       .       .       .       .       .
   b Did the organization report an amount for investments—other securities in Part X, line 12 that is 5% or more of its total
     assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VII .  .    .   .   .   .   .                     11b                                     No

   c   Did the organization report an amount for investments—program related in Part X, line 13 that is 5% or more of its
       total assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VIII . .  .   .    .  .   .                                        11c            No

   d Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of its total assets reported
     in Part X, line 16? If "Yes," complete Schedule D, Part IX .   .    .   .   .    .  .   .  .   .    .   .                                          11d            No

   e Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X
                                                                                                                                                        11e     Yes
   f   Did the organization’s separate or consolidated financial statements for the tax year include a footnote that addresses
                                                                                                                                                        11f            No
       the organization’s liability for uncertain tax positions under FIN 48 (ASC 740)? If "Yes," complete Schedule D, Part X


 12a Did the organization obtain separate, independent audited financial statements for the tax year?
     If "Yes," complete Schedule D, Parts XI and XII  .   .   .    .   .   .   .  .   .    .   .  .   .                 .       .       .       .       12a            No
   b Was the organization included in consolidated, independent audited financial statements for the tax year?
                                                                                                                                                        12b            No
     If "Yes," and if the organization answered "No" to line 12a, then completing Schedule D, Parts XI and XII is optional
 13    Is the organization a school described in section 170(b)(1)(A)(ii)? If "Yes," complete Schedule E
                                                                                                                                                        13             No
 14a Did the organization maintain an office, employees, or agents outside of the United States?        .       .       .       .       .               14a            No
   b Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising,
     business, investment, and program service activities outside the United States, or aggregate foreign investments valued
     at $100,000 or more? If "Yes," complete Schedule F, Parts I and IV .     .  .    .   .  .   .   .   .                   14b                                       No

 15    Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or for any
       foreign organization? If “Yes,” complete Schedule F, Parts II and IV .   .  .    .  .                                                            15             No

 16    Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other assistance to
       or for foreign individuals? If “Yes,” complete Schedule F, Parts III and IV . .   .                                                              16             No

 17    Did the organization report a total of more than $15,000 of expenses for professional fundraising services on Part IX,                           17             No
       column (A), lines 6 and 11e? If "Yes," complete Schedule G, Part I (see instructions) .   .    .   .
 18    Did the organization report more than $15,000 total of fundraising event gross income and contributions on Part VIII,
       lines 1c and 8a? If "Yes," complete Schedule G, Part II .  .    .   .  .   .   .   .  .   .  .    .                                              18             No
 19    Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a? If "Yes,"
       complete Schedule G, Part III .    .  .   .  .    .  .    . .    .  .  .   .   .    .   .   .   .     .                                          19             No

                                                                                                                                                              Form 990 (2016)


                                                                          Page 4

Form 990 (2016)                                                                                                                                                       Page 4
 Part IV      Checklist of Required Schedules (continued)
                                                                                                                                                                Yes    No
 20a Did the organization operate one or more hospital facilities? If "Yes," complete Schedule H .          .       .       .                           20a            No
   b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this return?
                                                                                                                                                        20b
 21    Did the organization report more than $5,000 of grants or other assistance to any domestic organization or domestic                              21             No
       government on Part IX, column (A), line 1? If “Yes,” complete Schedule I, Parts I and II .  .  .    .   .
 22    Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on Part IX,                            22      Yes
       column (A), line 2? If “Yes,” complete Schedule I, Parts I and III .  .  .   .    .   .  .   .
 23    Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the organization’s
       current and former officers, directors, trustees, key employees, and highest compensated employees? If "Yes,"                                    23      Yes
       complete Schedule J .     .    .   .   .   .   .   .   .  .    .   .    .  .   .  .  .   .   .    .   .  .    .
 24a Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than $100,000 as of
     the last day of the year, that was issued after December 31, 2002? If “Yes,” answer lines 24b through 24d and
     complete Schedule K. If “No,” go to line 25a .     .  .   .   .  .   .   .    .  .   .   .   .   .  .                                                             No
                                                                                                                                                        24a
   b Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? .                            .       .
                                                                                                                                                        24b
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                    4/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document    #:#:73-1
                                                       1-1
                                      Nonprofit Explorer     Filed:
                                                              Filed:
                                                         - ALLIANT  09/24/20
                                                                     09/05/19
                                                                   CREDIT UNIONPage
                                                                               -Page   66of
                                                                                 Form 990 -of15
                                                                                              15PageID
                                                                                                  PageID#:1338
                                                                                            ProPublica  #:36
   c   Did the organization maintain an escrow account other than a refunding escrow at any time during the year
       to defease any tax-exempt bonds? .      .  .   .   .   .   .   .  .   .   .   .   .   .  .                                                24c
   d Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year? .             .       .             24d
 25a Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations.
     Did the organization engage in an excess benefit transaction with a disqualified person during the year? If "Yes,"
     complete Schedule L, Part I .   .   .   .   .   .   .   .   .   .   .   .                                                                   25a

   b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior year, and
     that the transaction has not been reported on any of the organization’s prior Forms 990 or 990-EZ?                                          25b
     If "Yes," complete Schedule L, Part I .    .   .  .   .   .    .   .  .    .   .   .   .    .   .  .   .    .   .
 26    Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any current or
       former officers, directors, trustees, key employees, highest compensated employees, or disqualified persons?                              26               No
       If "Yes," complete Schedule L, Part II .    .   .   .   .   .   .   .   .   .   .    .  .   .  .   .
 27    Did the organization provide a grant or other assistance to an officer, director, trustee, key employee, substantial
       contributor or employee thereof, a grant selection committee member, or to a 35% controlled entity or family member                       27               No
       of any of these persons? If "Yes," complete Schedule L, Part III .     .   .   .    .   .   .   .  .
 28    Was the organization a party to a business transaction with one of the following parties (see Schedule L, Part IV
       instructions for applicable filing thresholds, conditions, and exceptions):
   a A current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L,
     Part IV .     .  .   .    .   .    .    .   .   .   .   .  .  .   .    .   .  .   .   .  .   .       .    .
                                                                                                                                                 28a              No
   b A family member of a current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part
     IV .    .  . .    .   .   .   .   .  .    .    .    .   .    .  .    .  .   .  .   .                                                        28b              No
   c   An entity of which a current or former officer, director, trustee, or key employee (or a family member thereof) was an
       officer, director, trustee, or direct or indirect owner? If "Yes," complete Schedule L, Part IV . .  .                                    28c              No

 29    Did the organization receive more than $25,000 in non-cash contributions? If "Yes," complete Schedule M .               .                 29               No
 30    Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified conservation
       contributions? If "Yes," complete Schedule M .       .   .    .   .   .   .   .   .   .    .  .    .                                      30               No

 31    Did the organization liquidate, terminate, or dissolve and cease operations? If "Yes," complete Schedule N, Part I .
                                                                                                                                                 31               No

 32    Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets?
       If "Yes," complete Schedule N, Part II .    .    .   .   .   .  .   .   .  .    .                                                         32               No

 33    Did the organization own 100% of an entity disregarded as separate from the organization under Regulations sections
       301.7701-2 and 301.7701-3? If "Yes," complete Schedule R, Part I .     .   .   .  .    .  .   .                                           33               No

 34    Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Part II, III, or IV, and
                                                                                                                                                 34         Yes
       Part V, line 1 .  .   .   .   .   .   .   . .   .    .  .   .    .    .  .    .  .   .  .   .   .   .    .    .

 35a Did the organization have a controlled entity within the meaning of section 512(b)(13)?                                                     35a              No

   b If ‘Yes’ to line 35a, did the organization receive any payment from or engage in any transaction with a controlled entity
     within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, line 2 .     .   .                                         35b

 36    Section 501(c)(3) organizations. Did the organization make any transfers to an exempt non-charitable related
       organization? If "Yes," complete Schedule R, Part V, line 2 . . . .   .   .   .   .  .  .   .    .   .                                    36
 37    Did the organization conduct more than 5% of its activities through an entity that is not a related organization and that
       is treated as a partnership for federal income tax purposes? If "Yes," complete Schedule R, Part VI                                       37               No

 38    Did the organization complete Schedule O and provide explanations in Schedule O for Part VI, lines 11b and 19? Note.
       All Form 990 filers are required to complete Schedule O. .  .   .   .   .  .   .    .   .   .    .   .                                    38         Yes

                                                                                                                                                       Form 990 (2016)


                                                                           Page 5

Form 990 (2016)                                                                                                                                                   Page 5
  Part V      Statements Regarding Other IRS Filings and Tax Compliance
              Check if Schedule O contains a response or note to any line in this Part V .                 .   .       .   .   .       .     .    .     .     .
                                                                                                                                                            Yes   No
  1a Enter the number reported in Box 3 of Form 1096 Enter -0- if not applicable        .       .    1a                        240,545
   b Enter the number of Forms W-2G included in line 1a.Enter -0- if not applicable         .        1b                                     0

   c   Did the organization comply with backup withholding rules for reportable payments to vendors and reportable gaming
       (gambling) winnings to prize winners? .    .  .   .    .   .   .   .   .   .  .   .   .  .   .   .  .   .                                 1c         Yes
  2a Enter the number of employees reported on Form W-3, Transmittal of Wage and
     Tax Statements, filed for the calendar year ending with or within the year covered by
     this return .   .    .   .   .   .   .   .   .  .   .   .   .    .  .   .   .   .               2a                                    504
   b If at least one is reported on line 2a, did the organization file all required federal employment tax returns?                              2b         Yes
     Note.If the sum of lines 1a and 2a is greater than 250, you may be required to e-file (see instructions)
  3a Did the organization have unrelated business gross income of $1,000 or more during the year? .                .   .                         3a               No
   b If “Yes,” has it filed a Form 990-T for this year?If “No” to line 3b, provide an explanation in Schedule O .          .   .                 3b
  4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
     financial account in a foreign country (such as a bank account, securities account, or other financial account)? .     .
                                                                                                                                                 4a               No

https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                               5/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document    #:#:73-1
                                                       1-1
                                      Nonprofit Explorer     Filed:
                                                              Filed:
                                                         - ALLIANT  09/24/20
                                                                     09/05/19
                                                                   CREDIT UNIONPage
                                                                               -Page   77of
                                                                                 Form 990 -of15
                                                                                              15PageID
                                                                                                  PageID#:1339
                                                                                            ProPublica  #:36
   b If "Yes," enter the name of the foreign country:
     See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR).


  5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year?                                                                                                      .               .                                    5a                     No
   b Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?                                                                                                                                                5b                     No

   c   If "Yes," to line 5a or 5b, did the organization file Form 8886-T?                       .           .           .           .           .           .       .       .               .               .               .               .
                                                                                                                                                                                                                                                                     5c
  6a Does the organization have annual gross receipts that are normally greater than $100,000, and did the organization                                                                                                                                              6a                     No
     solicit any contributions that were not tax deductible as charitable contributions? . . .
   b If "Yes," did the organization include with every solicitation an express statement that such contributions or gifts were
     not tax deductible? .      .   .   .   .   .   .   .   .    .   .   .  .   .   .  .   .   .   .   .   .   .                                                                                                                                                     6b
  7    Organizations that may receive deductible contributions under section 170(c).
   a Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services                                                                                                                                         7a
     provided to the payor? .     .   .  .   .   .  .    .  .  .   .   .   .   .    .   .   .  .   .    .
   b If "Yes," did the organization notify the donor of the value of the goods or services provided?                                                                                .               .               .               .               .                7b
   c   Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was required to file
       Form 8282? .      .   .    .   .  .   .   .   .   .   .  .    .   .   .   .  .    .  .    .  .   .    .   .  .                                                                                                                                                7c
   d If "Yes," indicate the number of Forms 8282 filed during the year                              .           .           .           .                           7d


   e Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract?
                                                                                                                                                                                                                                                                     7e
   f   Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract?                                                                                                                     .               .                7f
   g If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as
     required? .     .    .  .   .   .   .   .   .   .    .    .   .   .    .  .   .    .   .   .   .   .                                                                                                                                                            7g
   h If the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form
     1098-C? .      .   .   .   .   .   .   .   .    .   .   .   .    .  .   .    .   .  .    .   .   .   .   .   .    .                                                                                                                                             7h
  8    Sponsoring organizations maintaining donor advised funds.
       Did a donor advised fund maintained by the sponsoring organization have excess business holdings at any time during
       the year? .    .   .   .  .   .   .  .   .   .   .   .   .  .    .  .   .  .   .   .   .   .   .   .   .
                                                                                                                                                                                                                                                                         8
  9a Did the sponsoring organization make any taxable distributions under section 4966? .                                                                           .       .                                                                                        9a
   b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person? .                                                                                                        .               .                                    9b
 10    Section 501(c)(7) organizations. Enter:
   a Initiation fees and capital contributions included on Part VIII, line 12                                   .           .           .                           10a
   b Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities                                                                    10b
 11    Section 501(c)(12) organizations. Enter:
   a Gross income from members or shareholders          .       .       .       .       .           .           .           .           .                           11a
   b Gross income from other sources (Do not net amounts due or paid to other sources
     against amounts due or received from them.) .   .   .   .   .   .   .   .   .   .                                                                              11b

 12a Section 4947(a)(1) non-exempt charitable trusts. Is the organization filing Form 990 in lieu of Form 1041?                                                                                                                                                      12a
   b If "Yes," enter the amount of tax-exempt interest received or accrued during the year.
                                                                                                                                                                    12b

 13    Section 501(c)(29) qualified nonprofit health insurance issuers.


   a Is the organization licensed to issue qualified health plans in more than one state?Note. See the instructions for
     additional information the organization must report on Schedule O.                                                                                                                                                                                              13a
   b Enter the amount of reserves the organization is required to maintain by the states in
     which the organization is licensed to issue qualified health plans .  .   .   .                                                                                13b

   c   Enter the amount of reserves on hand     .   .       .       .       .       .       .           .           .           .           .           .           13c
 14a Did the organization receive any payments for indoor tanning services during the tax year? .                                                                                       .               .               .               .                            14a                    No
   b If "Yes," has it filed a Form 720 to report these payments?If "No," provide an explanation in Schedule O .                                                                                                                             .                        14b
                                                                                                                                                                                                                                                                              Form 990 (2016)


                                                                                                Page 6

Form 990 (2016)                                                                                                                                                                                                                                                                             Page 6
 Part VI     Governance, Management, and DisclosureFor each "Yes" response to lines 2 through 7b below, and for a "No" response to lines
             8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule O. See instructions.
             Check if Schedule O contains a response or note to any line in this Part VI                                                            .           .       .       .               .               .               .               .           .   .    .        .   .     .
  Section A. Governing Body and Management
                                                                                                                                                                                                                                                                                  Yes       No
  1a Enter the number of voting members of the governing body at the end of the tax year
                                                                                                                                                                    1a                                                                                          11

       If there are material differences in voting rights among members of the governing
       bod o if the go e ning bod delegated b oad a tho it to an e ec ti e committee o
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                                         6/14
11/14/2018      Case:
                 Case:1:19-cv-05965
                        1:19-cv-05965
                                    Document
                                      Document    #:#:73-1
                                                        1-1
                                       Nonprofit Explorer     Filed:
                                                               Filed:
                                                          - ALLIANT  09/24/20
                                                                      09/05/19
                                                                    CREDIT UNIONPage
                                                                                -Page   88of
                                                                                  Form 990 -of15
                                                                                               15PageID
                                                                                                   PageID#:1340
                                                                                             ProPublica  #:36
       body, or if the governing body delegated broad authority to an executive committee or
       similar committee, explain in Schedule O.
   b Enter the number of voting members included in line 1a, above, who are independent
                                                                                                                                                                                        1b                                                                                                          10
  2    Did any officer, director, trustee, or key employee have a family relationship or a business relationship with any other
       officer, director, trustee, or key employee? .    .   .   .  .    .   .   .   .   .   .   .   .    .  .   .    .                                                                                                                                                                                  2                    No
  3    Did the organization delegate control over management duties customarily performed by or under the direct supervision
                                                                                                                                                                                                                                                                                                         3                    No
       of officers, directors or trustees, or key employees to a management company or other person? .
  4    Did the organization make any significant changes to its governing documents since the prior Form 990 was filed?
        .    .  .   .   .   .  .   .   .    .  .   .   .   .    .  .   .   .  .  .   .   .   .    .   .  .  .                                                                                                                                                                                            4                    No
  5    Did the organization become aware during the year of a significant diversion of the organization’s assets?                                                                                                                                               .                                        5                    No
  6    Did the organization have members or stockholders?               .       .           .           .           .           .           .               .           .               .               .                   .               .               .               .               .            6          Yes
  7a Did the organization have members, stockholders, or other persons who had the power to elect or appoint one or more
     members of the governing body? .     .   .  .    .   .   .   .  .   .  .   .   .  .   .    .   .   .   .  .                                                                                                                                                                                         7a         Yes
   b Are any governance decisions of the organization reserved to (or subject to approval by) members, stockholders, or                                                                                                                                                                                  7b                   No
     persons other than the governing body? .     .   .   .   .   .   .   .   .   .   .   .   . .   .   .   .   .   .
  8    Did the organization contemporaneously document the meetings held or written actions undertaken during the year by
       the following:
   a The governing body?       .     .   .   .   .     .   .    .       .       .           .           .           .           .           .           .               .               .               .               .               .               .               .                                8a         Yes
   b Each committee with authority to act on behalf of the governing body?                                                  .           .           .           .               .               .                   .               .               .               .               .           .        8b         Yes
  9    Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at the
       organization’s mailing address? If "Yes," provide the names and addresses in Schedule O .         .   .   .  .    .  .                                                                                                                                                                            9                    No
  Section B. Policies (This Section B requests information about policies not required by the Internal Revenue Code.)
                                                                                                                                                                                                                                                                                                                    Yes       No
 10a Did the organization have local chapters, branches, or affiliates?                                 .           .           .           .           .               .               .               .               .               .               .               .                                10a        Yes
   b If "Yes," did the organization have written policies and procedures governing the activities of such chapters, affiliates,
     and branches to ensure their operations are consistent with the organization's exempt purposes?                                                                                                                                                                                                     10b        Yes

 11a Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the
     form? .    .   .   .   .   .   .  .   .   .   .   .    .  .  .   .    .  .  .   .    .   .   .  .   .   .   .    .                                                                                                                                                                                  11a                  No
   b Describe in Schedule O the process, if any, used by the organization to review this Form 990.                                                                                                              .               .               .               .               .
 12a Did the organization have a written conflict of interest policy? If "No," go to line 13 .                                                                                  .               .               .               .               .               .                                        12a        Yes
   b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to
     conflicts? .    .   .   .    .   .   .   .   .  .  .   .   .   .   .   .   .   .  .    .   .   .   .    .   .   .                                                                                                                                                                                   12b        Yes
   c   Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes," describe in
       Schedule O how this was done .      .   .   .   .  .    .  .   .   .  .    .  .   .   .   .   .    .   .                                                                                                                                                                                          12c        Yes
 13    Did the organization have a written whistleblower policy?                    .           .           .           .           .           .           .               .               .               .               .               .               .               .               .            13         Yes
 14    Did the organization have a written document retention and destruction policy?                                                                   .           .               .               .                   .               .               .               .               .                14         Yes
 15    Did the process for determining compensation of the following persons include a review and approval by independent
       persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
   a The organization’s CEO, Executive Director, or top management official                                                 .           .           .           .               .               .                   .               .               .               .               .                    15a        Yes
   b Other officers or key employees of the organization            .       .           .           .           .           .           .           .               .               .               .               .               .               .               .               .                    15b        Yes
       If "Yes" to line 15a or 15b, describe the process in Schedule O (see instructions).
 16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
     taxable entity during the year? .      .  .   .   .    .   .    .  .    .   .    .  .   .    .   .   .   . .   .   .                                                                                                                                                                       .        16a                  No
   b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its participation
     in joint venture arrangements under applicable federal tax law, and take steps to safeguard the organization’s exempt
     status with respect to such arrangements? .         .   .   .  .   .   .   .   .   .   .   .
                                                                                                                                                                                                                                                                                                         16b
  Section C. Disclosure
 17    List the States with which a copy of this Form 990 is required to be filed
 18    Section 6104 requires an organization to make its Form 1023 (or 1024 if applicable), 990, and 990-T (501(c)(3)s only)
       available for public inspection. Indicate how you made these available. Check all that apply.
             Own website           Another's website           Upon request                                     Other (explain in Schedule O)
 19    Describe in Schedule O whether (and if so, how) the organization made its governing documents, conflict of interest
       policy, and financial statements available to the public during the tax year.
 20    State the name, address, and telephone number of the person who possesses the organization's books and records:
        Kevin Devlin 11545 W Touhy Avenue      Chicago, IL 60666 (773) 462-2017
                                                                                                                                                                                                                                                                                                               Form 990 (2016)


                                                                                                    Page 7

Form 990 (2016)                                                                                                                                                                                                                                                                                                               Page 7
 Part VII      Compensation of Officers, Directors,Trustees, Key Employees, Highest Compensated Employees,
               and Independent Contractors
               Check if Schedule O contains a response or note to any line in this Part VII                                                                     .               .               .               .               .               .               .               .               .    .    .     .    .    .
  Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees

https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                                                                           7/14
11/14/2018           Case:
                      Case:1:19-cv-05965
                             1:19-cv-05965
                                         Document
                                           Document    #:#:73-1
                                                             1-1
                                            Nonprofit Explorer     Filed:
                                                                    Filed:
                                                               - ALLIANT  09/24/20
                                                                           09/05/19
                                                                         CREDIT UNIONPage
                                                                                     -Page   99of
                                                                                       Form 990 -of15
                                                                                                    15PageID
                                                                                                        PageID#:1341
                                                                                                  ProPublica  #:36
1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the organization’s tax
year.
      List all of the organization’s current officers, directors, trustees (whether individuals or organizations), regardless of amount
of compensation. Enter -0- in columns (D), (E), and (F) if no compensation was paid.
     List all of the organization’s current key employees, if any. See instructions for definition of "key employee."
    List the organization’s five current highest compensated employees (other than an officer, director, trustee or key employee)
who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations.
     List all of the organization’s former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations.
    List all of the organization’s former directors or trustees that received, in the capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations.
List persons in the following order: individual trustees or directors; institutional trustees; officers; key employees; highest
compensated employees; and former such persons.
      Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee.
                            (A)                                              (B)                          (C)                    (D)                (E)                    (F)
                        Name and Title                                      Average             Position (do not check        Reportable         Reportable            Estimated
                                                                           hours per          more than one box, unless     compensation       compensation        amount of other
                                                                           week (list          person is both an officer       from the         from related        compensation
                                                                         any hours for          and a director/trustee)    organization (W-    organizations            from the
                                                                            related                                         2/1099-MISC)        (W- 2/1099-        organization and
                                                                         organizations                                                             MISC)                 related
                                                                         below dotted                                                                                organizations
                                                                             line)




(1) Anne Pease                                                                            1
......................................................................    .................    X                                          0                    0                  0
Board Member
                                                                                         0
(2) Farhan Siddiqi                                                                        1
......................................................................    .................    X                                          0                    0                  0
Board Member
                                                                                         0
(3) Irwin Gzesh                                                                           1
......................................................................    .................    X                                          0                    0                  0
Board Member, Board Secretary
                                                                                         0
(4) Edward J Rogowski                                                                     1
......................................................................    .................    X                                          0                    0                  0
Chairperson
                                                                                         0
(5) Ted Davidson                                                                          1
......................................................................    .................    X                                          0                    0                  0
Board Member
                                                                                         0
(6) John Gebo                                                                             1
......................................................................    .................    X                                          0                    0                  0
Board Member, Vice Chairperson
                                                                                         0
(7) David Leib                                                                            1
......................................................................    .................    X                                          0                    0                  0
Board Member                                                                             0
(8) Lee Achord                                                                            1
......................................................................    .................    X                                      4,536                    0                  0
Board Member                                                                             0
(9) Julian Chu                                                                            1
......................................................................    .................    X                                      2,338                    0                  0
Board Member                                                                             0
(10) Scott Wilson                                                                         1
......................................................................    .................    X                                          0                    0                  0
Board Member
                                                                                         0
(11) David Mooney                                                                       40
......................................................................    .................    X          X                        1,696,688                   0             21,469
Executive Director/CEO                                                                   1
(12) Harry Zhu                                                                          40
......................................................................    .................               X                         466,355                    0             21,733
CFO
                                                                                         0
(13) Philip Salis                                                                       40
......................................................................    .................               X                         558,579                    0             20,383
Senior Vice President
                                                                                         0
(14) Timothy Wartman                                                                    40
......................................................................    .................               X                         546,165                    0             22,731
Senior Vice President
                                                                                         0
(15) Jason Osterhage                                                                    40
......................................................................    .................               X                         475,327                    0             21,193
S i Vi P            id t
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                          8/14
11/14/2018         Case:
                    Case:1:19-cv-05965
                           1:19-cv-05965
                                       Document
                                         Document   #:#:73-1
                                                           1-1
                                          Nonprofit Explorer    Filed:
                                                                 Filed:CREDIT
                                                             - ALLIANT  09/24/20
                                                                         09/05/19 Page
                                                                              UNIONPage
                                                                                    - Form 10
                                                                                            10-of
                                                                                           990  of15
                                                                                                   15PageID
                                                                                                       PageID#:1342
                                                                                                ProPublica    #:36
Senior Vice President                                                                     0

(16) Lee Schafer                                                                         40
......................................................................     .................                      X                    528,310                   0              21,483
Senior Vice President
                                                                                          0
(17) George Rudolph                                                                      40
......................................................................     .................                      X                    496,658                   0              19,295
Senior Vice President                                                                     0
                                                                                                                                                                     Form 990 (2016)


                                                                                                      Page 8

Form 990 (2016)                                                                                                                                                                Page 8
 Part VII          Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)

                           (A)                                               (B)                           (C)                     (D)                (E)                    (F)
                       Name and Title                                       Average            Position (do not check more      Reportable         Reportable            Estimated
                                                                           hours per               than one box, unless       compensation       compensation        amount of other
                                                                           week (list            person is both an officer       from the         from related        compensation
                                                                         any hours for            and a director/trustee)    organization (W-    organizations            from the
                                                                            related                                           2/1099-MISC)        (W- 2/1099-        organization and
                                                                         organizations                                                               MISC)                 related
                                                                         below dotted                                                                                  organizations
                                                                             line)




(18) Meredith Ritchie
                                                                                       40
........................................................................                                      X                       289,647                    0              14,922
                                                                       .......................
                                                                                        1
VP, General Councel & Chief Ethics Officer
(19) Wayne Rosenwinkel
                                                                                       40
........................................................................                                      X                       310,234                    0              17,842
                                                                       .......................
                                                                                        1
Chief Investment Officer
(20) William Podborny
                                                                                       40
........................................................................                                      X                       291,525                    0              16,357
                                                                       .......................
                                                                                        0
VP, Network & Security-Chief Info Security Officer
(21) Michelle Spellerberg
                                                                                       40
........................................................................                                              X               316,926                    0              21,633
                                                                       .......................
                                                                                        0
VP, Marketing & Digital Strategy
(22) Laura Wallace
                                                                                       40
........................................................................                                              X               322,237                    0              16,519
                                                                       .......................
                                                                                        0
VP, Attended Channels
(23) Al Pitcher
                                                                                       40
........................................................................                                              X               326,664                    0              16,959
                                                                       .......................
                                                                                        0
VP, Information Technology
(24) Norman Buchanan
                                                                                       40
........................................................................                                              X               272,109                    0              18,253
                                                                       .......................
                                                                                        0
VP, Member Experience
(25) Jeremy Pinard
                                                                                       40
........................................................................                                              X               304,720                    0              14,208
                                                                       .......................
                                                                                        0
VP, Consumer Lending




 1b Sub-Total .              .    .     .     .    .     .     .    .      .    .     .    .      .   .   .
     c Total from continuation sheets to Part VII, Section A .   .   .   .
     d Total (add lines 1b and 1c) .   .  .   .   .  .   .  .  .   .   .                                                        7,209,018                    0                 284,980

 2      Total number of individuals (including but not limited to those listed above) who received more than $100,000
        of reportable compensation from the organization      173

                                                                                                                                                                        Yes     No
 3      Did the organization list any former officer, director or trustee, key employee, or highest compensated employee on
        line 1a? If "Yes," complete Schedule J for such individual .     . . . . . . . . . . . . .                                                               3              No
 4      For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the
        organization and related organizations greater than $150,000? If "Yes," complete Schedule J for such
        individual .   . . . . . . . . . . . . . . . . . . . . . . . .                                                                              .   .        4      Yes
 5      Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for
        services rendered to the organization?If "Yes," complete Schedule J for such person .  . . . . . . .                                                     5              No
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                             9/14
11/14/2018      Case:
                 Case:1:19-cv-05965
                        1:19-cv-05965
                                    Document
                                      Document   #:#:73-1
                                                        1-1
                                       Nonprofit Explorer    Filed:
                                                              Filed:CREDIT
                                                          - ALLIANT  09/24/20
                                                                      09/05/19 Page
                                                                           UNIONPage
                                                                                 - Form 11
                                                                                         11-of
                                                                                        990  of15
                                                                                                15PageID
                                                                                                    PageID#:1343
                                                                                             ProPublica    #:36
     Section B. Independent Contractors
 1      Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation
        from the organization. Report compensation for the calendar year ending with or within the organization’s tax year.
                                                              (A)                                                                                                                   (B)                                (C)
                                                    Name and business address                                                                                             Description of services                  Compensation
The North Highland Company                                                                                                                                     Financial Services Consulting                             3,068,351

3333 Piedmont Rd
Atlanta, GA 30305
Mindtree LTD                                                                                                                                                   Digital Marketing Consulting                              3,056,478
                                                                                                                                                               Services
2531 Technology Drive
suite 312
Elgin, IL 60124
Softweb Solutions                                                                                                                                              Business Technology Services                              1,410,432

2531 TECHNOLOGY DRIVE STE 312
Elgin, IL 60124
Datasources Consulting LLC                                                                                                                                     Technology Service                                        1,139,852

2399 Blake Street
Denver, CO 80205
Halock Security Labs                                                                                                                                           Security and Risk Consulting                                  687,994

1834 Walden Office Square
Schaumburg, IL 60173
 2 Total number of independent contractors (including but not limited to those listed above) who received more than $100,000 of
   compensation from the organization    10
                                                                                                                                                                                                                  Form 990 (2016)


                                                                                                                             Page 9

Form 990 (2016)                                                                                                                                                                                                               Page 9
 Part VIII        Statement of Revenue
                  Check if Schedule O contains a response or note to any line in this Part VIII                                                      .     .    .     .      .       .     .   .     .   .     .     .   .
                                                                                                                                   (A)                      (B)                             (C)                     (D)
                                                                                                                              Total revenue              Related or                      Unrelated                Revenue
                                                                                                                                                          exempt                         business              excluded from
                                                                                                                                                          function                        revenue            tax under sections
                                                                                                                                                          revenue                                                 512-514
         1a Federated campaigns .                           .                           1a

           b Membership dues .              .                                           1b

           c Fundraising events .               .                                       1c

           d Related organizations                                                      1d

           e Government grants (contributions)                                          1e

           f   All other contributions, gifts, grants,
               and similar amounts not included
                                                                                        1f
               above

           g Noncash contributions included
             in lines 1a-1f:$
          h Total.Add lines 1a-1f .                     .               .           .        .       .       .
                                                                                                                                         0

                                                                                                                     Business Code

         2a Loan Interest Income                                                                                             522130          208,378,637              208,378,637                             0                    0

          b Investment Services                                                                                              522130            2,229,135                   2,229,135                          0                    0

          c ATM Fees                                                                                                         522130            3,918,580                   3,918,580                          0                    0

          d Insurance Services                                                                                               522130            4,758,339                   4,758,339                          0                    0

          e Credit Card Fees                                                                                                 522130            4,833,620                   4,833,620                          0                    0

                                                                                                                                               5,606,367                   5,606,367                          0                    0
          f All other program service revenue .
                                                                                                                        229,724,678
          g Total.Add lines 2a–2f .                 .               .           .

         3 Investment income (including dividends, interest, and other
          similar amounts) .   .   .   .    .  .                                                                                      39,235,927                39,235,927                               0                         0

         4 Income from investment of tax-exempt bond proceeds                                                                                    0                               0                       0                         0

         5 Royalties .        .    .    .       .               .           .           .        .       .       .                               0                               0                       0                         0

                                                        (i) Real                                         (ii) Personal
         6a Gross rents


          b Less: rental expenses


https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                           10/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document   #:#:73-1
                                                       1-1
                                      Nonprofit Explorer    Filed:
                                                             Filed:CREDIT
                                                         - ALLIANT  09/24/20
                                                                     09/05/19 Page
                                                                          UNIONPage
                                                                                - Form 12
                                                                                        12-of
                                                                                       990  of15
                                                                                               15PageID
                                                                                                   PageID#:1344
                                                                                            ProPublica    #:36
         c Rental income or                                           0                                     0
             (loss)

         d Net rental income or (loss) .                  .       .       .       .        .
                                         (i) Securities                               (ii) Other
        7a Gross amount
             from sales of                        576,123,953                                  115,383,472
             assets other
             than inventory

         b Less: cost or
             other basis and                      575,109,714                                  111,644,082
             sales expenses
         c Gain or (loss)                             1,014,239                                    3,739,390

         d Net gain or (loss) .      .        .       .       .                                                         4,753,629                    4,753,629                            0                      0

        8a Gross income from fundraising events
           (not including $                of
             contributions reported on line 1c).
             See Part IV, line 18 .   .    .   .                      a

         b Less: direct expenses     .        .       .               b
         c Net income or (loss) from fundraising events .                                      .
        9a Gross income from gaming activities.
           See Part IV, line 19 . .  .
                                                                      a
         b Less: direct expenses     .        .       .               b
         c Net income or (loss) from gaming activities .                                   .
       10a Gross sales of inventory, less
           returns and allowances .       .
                                                                      a
         b Less: cost of goods sold       .       .                   b

         c Net income or (loss) from sales of inventory .                                      .
                      Miscellaneous Revenue                                   Business Code
        11a Misc Income - BOLI                                                                         522130           1,536,198                    1,536,198                            0                      0




         b



         c



         d All other revenue     .   .        .       .                                                                              0                         0                          0                      0

         e Total. Add lines 11a–11d           .       .       .       .       .        .
                                                                                                                        1,536,198
        12 Total revenue. See Instructions. .                         .       .       .            .
                                                                                                                      275,250,432                275,250,432                              0                      0
                                                                                                                                                                                                  Form 990 (2016)


                                                                                                            Page 10

Form 990 (2016)                                                                                                                                                                                             Page 10
 Part IX       Statement of Functional Expenses
Section 501(c)(3) and 501(c)(4) organizations must complete all columns. All other organizations must complete column (A).

             Check if Schedule O contains a response or note to any line in this Part IX                                         .       .   .   .    .    .       .   .   .   .      .       .     .   .
                                                                                                                                               (B)                       (C)
Do not include amounts reported on lines 6b,                                                                      (A)                                                                                 (D)
                                                                                                                                         Program service           Management and
7b, 8b, 9b, and 10b of Part VIII.                                                                           Total expenses
                                                                                                                                            expenses               general expenses
                                                                                                                                                                                              Fundraisingexpenses

  1 Grants and other assistance to domestic organizations and                                                                0
    domestic governments. See Part IV, line 21
  2 Grants and other assistance to domestic individuals. See Part                                                     15,250
    IV, line 22

  3 Grants and other assistance to foreign organizations, foreign                                                            0
    governments, and foreign individuals. See Part IV, line 15
    and 16.
  4 Benefits paid to or for members                                                                                          0

  5 Compensation of current officers, directors, trustees, and                                                     5,659,488
    key employees .     .   .    .
  6 Compensation not included above, to disqualified persons (as                                                             0
    defined under section 4958(f)(1)) and persons described in
    section 4958(c)(3)(B)
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                      11/14
11/14/2018        Case:
                   Case:1:19-cv-05965
                          1:19-cv-05965
                                      Document
                                        Document   #:#:73-1
                                                          1-1
                                         Nonprofit Explorer    Filed:
                                                                Filed:CREDIT
                                                            - ALLIANT  09/24/20
                                                                        09/05/19 Page
                                                                             UNIONPage
                                                                                   - Form 13
                                                                                           13-of
                                                                                          990  of15
                                                                                                  15PageID
                                                                                                      PageID#:1345
                                                                                               ProPublica    #:36
     section 4958(c)(3)(B)                                                 .               .               .               .
  7 Other salaries and wages                                                                                                                                                                                                                            38,951,685

  8 Pension plan accruals and contributions (include section                                                                                                                                                                                             2,214,751
    401(k) and 403(b) employer contributions) .       .   .  .
  9 Other employee benefits                                                            .               .               .               .               .               .               .                                                                 4,313,536

 10 Payroll taxes                      .               .               .               .               .               .               .               .               .               .               .                                                 3,152,188

 11 Fees for services (non-employees):
   a Management                        .               .               .               .               .               .                                                                                                                                                 0

   b Legal    .        .               .               .               .               .               .               .               .                                                                                                                        111,519

   c Accounting                .               .               .               .               .               .               .               .               .               .               .                                                                177,961

   d Lobbying          .               .               .               .               .               .               .               .               .               .               .                                                                                 0

   e Professional fundraising services. See Part IV, line 17                                                                                                                                                                                                             0

   f Investment management fees                                                                            .                   .               .               .               .               .                                                                         0

   g Other (If line 11g amount exceeds 10% of line 25, column                                                                                                                                                                                            6,201,713
     (A) amount, list line 11g expenses on Schedule O)
 12 Advertising and promotion                                                                  .               .               .               .                                                                                                                         0

 13 Office expenses                                .               .               .               .               .               .               .                                                                                                     2,960,594

 14 Information technology                                                         .               .               .               .               .               .                                                                                     7,618,373

 15 Royalties          .               .                                                                                                                                                                                                                                 0

 16 Occupancy                  .               .               .               .               .               .               .               .               .               .               .                                                         3,419,576

 17 Travel     .           .               .               .               .               .               .               .               .               .               .               .                                                             1,476,114

 18 Payments of travel or entertainment expenses for any                                                                                                                                                                                                                 0
    federal, state, or local public officials .
 19 Conferences, conventions, and meetings                                                                                                             .               .               .               .                                                        447,012

 20 Interest       .               .               .               .               .               .               .               .               .               .               .                                                                    82,127,971

 21 Payments to affiliates                                                 .               .               .               .               .               .               .                                                                                             0

 22 Depreciation, depletion, and amortization                                                                                                              .               .                                                                             6,265,678

 23 Insurance              .               .               .                                                                                                                                                                                                    400,344

 24 Other expenses. Itemize expenses not covered above (List
    miscellaneous expenses in line 24e. If line 24e amount
    exceeds 10% of line 25, column (A) amount, list line 24e
    expenses on Schedule O.)
    a Provision For Loan Loss                                                                                                                                                                                                                           22,546,155


    b Mortgage Servicing Fees                                                                                                                                                                                                                            9,685,653


    c Credit Card Servicing Fees                                                                                                                                                                                                                         5,456,870


    d ATM Servicing Fees                                                                                                                                                                                                                                 1,470,999


    e All other expenses                                                                                                                                                                                                                                13,354,436

 25 Total functional expenses. Add lines 1 through 24e                                                                                                                                                                                                 218,027,866                                   0                       0                       0

 26 Joint costs. Complete this line only if the organization
    reported in column (B) joint costs from a combined
    educational campaign and fundraising solicitation.
     Check here                                        if following SOP 98-2 (ASC 958-720).
                                                                                                                                                                                                                                                                                                                                     Form 990 (2016)


                                                                                                                                                                                                                                           Page 11

Form 990 (2016)                                                                                                                                                                                                                                                                                                                                 Page 11
  Part X          Balance Sheet
             Check if Schedule O contains a response or note to any line in this Part IX                                                                                                                                                                                         .   .   .   .   .       .   .   .   .   .   .   .     .    .
                                                                                                                                                                                                                                                                                                (A)                                 (B)
                                                                                                                                                                                                                                                                                         Beginning of year                       End of year

       1     Cash–non-interest-bearing                                                                                     .               .               .               .               .               .           .           .                                                                             0   1
       2     Savings and temporary cash investments                                                                                                                                    .               .           .           .           .       .        .        .       .                       344,175,154     2                     393,484,633
       3     Pledges and grants receivable, net                                                                                                        .               .                   .               .           .           .                                                                                 3
       4     Accounts receivable, net                                                                          .                   .               .               .               .               .           .           .           .       .        .        .       .                            22,124,237     4                      19,062,327
       5     Loans and other receivables from current and former officers, directors,
             trustees, key employees, and highest compensated employees. Complete Part
                                                                                                                                                                                                                                                                                                                     5
             II of Schedule L .   .   .    .  .    .   .  .    .  .   .   .   .
       6     Loans and other receivables from other disqualified persons (as defined under
                 ti  4958(f)(1))          d     ib d i   ti    4958( )(3)(B)     d
https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                                                                                             12/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document   #:#:73-1
                                                       1-1
                                      Nonprofit Explorer    Filed:
                                                             Filed:CREDIT
                                                         - ALLIANT  09/24/20
                                                                     09/05/19 Page
                                                                          UNIONPage
                                                                                - Form 14
                                                                                        14-of
                                                                                       990  of15
                                                                                               15PageID
                                                                                                   PageID#:1346
                                                                                            ProPublica    #:36
             section 4958(f)(1)), persons described in section 4958(c)(3)(B), and
             contributing employers and sponsoring organizations of section 501(c)(9)
                                                                                                                                                                                                                                                                                                                                                 6
             voluntary employees' beneficiary organizations (see instructions) Complete Part
             II of Schedule L .    .   .   .  .   .    .   .   .  .   .    .  .   .
       7     Notes and loans receivable, net .    .   .   .                                                                                                                                                                                                                                              5,235,596,103                           7                6,377,570,590
       8     Inventories for sale or use                             .           .           .           .               .               .               .               .                                                                                                                                                                       8
       9     Prepaid expenses and deferred charges                                                           .               .               .               .               .               .                                                                                                                       4,540,433                   9                       5,618,839
      10a Land, buildings, and equipment: cost or other
          basis. Complete Part VI of Schedule D                                                                                              10a                                                                                 89,264,363

        b    Less: accumulated depreciation                                                                                                  10b                                                                                 47,052,846                                                                       28,581,390 10c                                        42,211,517
      11     Investments—publicly traded securities                                                          .                                                                                                                                                                                           2,881,221,975                           11               2,464,482,582
      12     Investments—other securities. See Part IV, line 11                                                                                          .               .               .                   .               .                                                                                               502,500             12                          502,500
      13     Investments—program-related. See Part IV, line 11                                                                                               .               .                                                                                                                                                                   13
      14     Intangible assets           .           .           .           .           .           .           .               .               .               .               .               .                   .               .           .                                                                           451,150             14                          333,509
      15     Other assets. See Part IV, line 11                                          .           .           .               .               .                   .               .               .               .               .               .                                                           156,410,727                     15                    205,641,373
      16     Total assets.Add lines 1 through 15 (must equal line 34)                                                                                                                    .               .               .                                                                               8,673,603,669                           16               9,508,907,870
      17     Accounts payable and accrued expenses                                                               .               .               .               .               .                                                                                                                                31,842,636                     17                     40,465,120
      18     Grants payable      .           .           .                                                                                                                                                                                                                                                                                       18
      19     Deferred revenue            .           .           .           .           .           .               .               .               .                                                                                                                                                               1,346,423                   19                      1,498,783
      20     Tax-exempt bond liabilities                             .           .           .           .               .               .               .               .               .                                                                                                                                                       20
      21     Escrow or custodial account liability. Complete Part IV of Schedule D                                                                                                                                                                                                                                   1,681,551                   21                          718,370
      22     Loans and other payables to current and former officers, directors, trustees,
             key employees, highest compensated employees, and disqualified
             persons. Complete Part II of Schedule L                                                         .               .                                                                                                                                                                                                                   22
      23     Secured mortgages and notes payable to unrelated third parties                                                                                                                                          .               .                                                                           424,265,562                     23                    287,314,687
      24     Unsecured notes and loans payable to unrelated third parties                                                                                                                                .               .                                                                                                                       24

      25     Other liabilities (including federal income tax, payables to related third parties,                                                                                                                                                                                                         7,251,193,594                           25               8,158,279,445
             and other liabilities not included on lines 17-24). Complete Part X of Schedule D

      26     Total liabilities.Add lines 17 through 25                                                           .               .                                                                                                                                                                       7,710,329,766                           26               8,488,276,405

             Organizations that follow SFAS 117 (ASC 958), check here                                                                                                                                                                        and
             complete lines 27 through 29, and lines 33 and 34.
      27     Unrestricted net assets                                                                                                                                                                                                                                                                                                             27
      28     Temporarily restricted net assets                                           .           .           .               .               .               .               .                   .               .               .           .                                                                                               28
      29     Permanently restricted net assets                                                                                                                                                                                                                                                                                                   29
             Organizations that do not follow SFAS 117 (ASC 958),
             check here            and complete lines 30 through 34.
      30     Capital stock or trust principal, or current funds . . .                                                                                                                            .               .                                                                                                                       0       30                               0
      31     Paid-in or capital surplus, or land, building or equipment fund                                                                                                                             .               .               .                                                                                               0       31                               0
      32     Retained earnings, endowment, accumulated income, or other funds                                                                                                                                                                                                                                    963,273,903                     32               1,020,631,465
      33     Total net assets or fund balances                                           .           .           .               .               .                   .               .               .               .               .               .                                                           963,273,903                     33               1,020,631,465
      34     Total liabilities and net assets/fund balances                                                                      .               .               .               .               .                   .               .           .                                                       8,673,603,669                           34               9,508,907,870
                                                                                                                                                                                                                                                                                                                                                              Form 990 (2016)


                                                                                                                                                                                         Page 12

Form 990 (2016)                                                                                                                                                                                                                                                                                                                                                           Page 12
 Part XI       Reconcilliation of Net Assets
               Check if Schedule O contains a response or note to any line in this Part XI                                                                                                                                                                   .           .           .           .           .           .           .       .    .   .   .   .    .     .


  1   Total revenue (must equal Part VIII, column (A), line 12)                                                                                                  .               .               .               .               .               .           .           .           .           .           .           .                        1                275,250,432
  2   Total expenses (must equal Part IX, column (A), line 25)                                                                                               .               .               .                   .               .           .           .           .           .           .           .           .                            2                218,027,866
  3   Revenue less expenses. Subtract line 2 from line 1                                                                             .               .               .               .                   .               .               .           .           .           .           .           .           .           .                    3                    57,222,566
  4   Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A))                                                                                                                                                                                          .           .                                            4                963,273,903
  5   Net unrealized gains (losses) on investments                                                           .               .               .               .               .               .                   .               .           .           .           .           .           .           .           .                            5                          134,996
  6   Donated services and use of facilities                                         .           .           .               .               .               .               .               .                   .               .           .           .           .           .           .           .           .                            6                                0
  7   Investment expenses            .           .           .           .           .           .           .               .               .               .               .               .                   .               .           .           .           .           .           .           .           .                            7                                0
  8   Prior period adjustments               .           .               .           .           .           .               .               .               .               .               .               .               .               .           .           .           .           .           .           .           .                8                                0
  9   Other changes in net assets or fund balances (explain in Schedule O)                                                                                                                                           .               .           .           .           .           .           .           .                                    9                                0
  10 Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part X, line 33, column (B))                                                                                                                                                                                                                              10               1,020,631,465
 Part XII       Financial Statements and Reporting

https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                                                                                                                                                                                                                                           13/14
11/14/2018     Case:
                Case:1:19-cv-05965
                       1:19-cv-05965
                                   Document
                                     Document   #:#:73-1
                                                       1-1
                                      Nonprofit Explorer    Filed:
                                                             Filed:CREDIT
                                                         - ALLIANT  09/24/20
                                                                     09/05/19 Page
                                                                          UNIONPage
                                                                                - Form 15
                                                                                        15-of
                                                                                       990  of15
                                                                                               15PageID
                                                                                                   PageID#:1347
                                                                                            ProPublica    #:36
                   Check if Schedule O contains a response or note to any line in this Part XII   .    .   .   .   .   .   .   .   .   .    .    .     .
                                                                                                                                                     Yes   No

  1    Accounting method used to prepare the Form 990:                    Cash        Accrual         Other
       If the organization changed its method of accounting from a prior year or checked "Other," explain in
       Schedule O.
  2a Were the organization’s financial statements compiled or reviewed by an independent accountant?                                       2a              No
       If ‘Yes,’ check a box below to indicate whether the financial statements for the year were compiled or reviewed on a
       separate basis, consolidated basis, or both:

              Separate basis               Consolidated basis             Both consolidated and separate basis

   b Were the organization’s financial statements audited by an independent accountant?                                                    2b              No
       If ‘Yes,’ check a box below to indicate whether the financial statements for the year were audited on a separate basis,
       consolidated basis, or both:

              Separate basis               Consolidated basis             Both consolidated and separate basis

   c   If "Yes," to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight
       of the audit, review, or compilation of its financial statements and selection of an independent accountant?                        2c
       If the organization changed either its oversight process or selection process during the tax year, explain in Schedule O.


  3a As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single
     Audit Act and OMB Circular A-133?                                                                                                     3a              No
   b If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the required
     audit or audits, explain why in Schedule O and describe any steps taken to undergo such audits.                                       3b
                                                                                                                                                Form 990 (2016)




Form 990 (2016)
  Additional Data                                                                                                                      Return to Form

                                                                   Software ID: 16000425
                                                            Software Version: v1.00
Form 990, Special Condition Description:
                                                             Special Condition Description




ProPublica
© Copyright
Pro Publica Inc.




https://projects.propublica.org/nonprofits/organizations/366066772/201723189349305877/IRS990                                                                    14/14
